OPINION — AG — (1) 36 Ohio St. 1965 Supp., 1602 [36-1602](D) PERMITS THE INSURANCE COMMISSIONER TO BASE INVESTMENT LIMITATION OF INSURERS ON OTHER STATEMENTS THAN THE ANNUAL FINANCIAL STATEMENT, BUT IS IS THE FURTHER OPINION OF THE ATTORNEY GENERAL THAT THE OTHER STATEMENT, I.E., THE "CURRENT FINANCIAL STATEMENT" MUST BE OF THE SAME THOROUGHNESS AS THE ANNUAL FINANCIAL STATEMENT. THUS, "CURRENT FINANCIAL STATEMENT" AS USED IN THE 1965 AMENDMENT, IS, IN THE OPINION OF THE ATTORNEY GENERAL, THE SAME COMPLETE AND FULL FINANCIAL STATEMENT AS THE KIND REQUIRED TO BE ANNUALLY FILED WITH THE INSURANCE COMMISSIONER. (2) THE QUALIFICATION THAT SUCH FINANCIAL STATEMENT, SUCH AS IS REQUIRED TO BE ANNUALLY FILED WITH THE INSURANCE COMMISSIONER. THUS, IF AN INSURER SEES FIT TO SUBMIT SUCH FINANCIAL STATEMENT AT SOME OTHER TIME THAN AT THE END OF THE YEAR IN ORDER TO DETERMINE ITS INVESTMENT LIMITATION, THE INSURANCE COMMISSIONER MUST ACCEPT SUCH STATEMENT, PROVIDED IT IS A FULL FINANCIAL STATEMENT OF THE KIND REQUIRED TO BE ANNUALLY FILED. THIS OF COURSE IN NO WAY AFFECTS THE PRESENT REQUIREMENT FOR AN ANNUAL STATEMENT NOR DOES IT AFFECT THE INSURANCE COMMISSIONER'S REQUIREMENT OF QUARTERLY FINANCIAL STATEMENTS. (JAMES FUSON)